          Case 1:16-cv-06964-VSB Document 158 Filed 06/29/21 Page 1 of 2




                                                                                      June 29, 2021
Via ECF

The Honorable Vernon S. Broderick
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Contrarian Press, LLC, et al., 16 Civ. 06964 (VSB) (DCF) (S.D.N.Y.)

Dear Judge Broderick:

       Plaintiff Securities and Exchange Commission (“SEC”), jointly with Defendants
Contrarian Press, LLC and Scott S. Fraser, respectfully submit this letter to seek approval of the
Commission’s enclosed proposed final consent judgment with Defendant Scott S. Fraser
(“Fraser”) in this case.

        The Commission filed this action against Fraser, his company, Contrarian Press, LLC
(“Contrarian Press”), and Nathan Yeung (“Yeung”) on September 6, 2016, alleging violations of
the anti-touting and antifraud provisions of the federal securities laws—Section 17(b) of the
Securities Act of 1933 (“Securities Act”) and Section 10(b) of the Securities Exchange Act of
1934 and Rule 10b-5 thereunder. The Court entered a final judgment on consent as to Yeung on
August 28, 2019. (DE 99.) The remaining parties informed the Court that they had, pending
approval by the Commission, reached an agreement to resolve the Commission’s claims in this
matter. (DE 154.) The Court ordered the parties to submit a joint status report on the earlier of (i)
whenever the settlement agreement was finalized or (ii) July 2, 2021.

         The Court should approve the final consent judgment as to Fraser because it is fair and
reasonable and in the public interest under SEC v. Citigroup Global Markets, Inc., 752 F.3d 285
(2d Cir. 2014). The remedies in the consent decree are legal, the enforcement mechanisms are
clear, and the consent reflects a resolution of the actual claims in the Commission’s Complaint.
See Citigroup, 752 F.3d at 294-95. This final consent judgment would resolve the Commission’s
case against Fraser, without his admitting or denying any of the Commission’s allegations, by
imposing injunctions against future violations of the anti-touting and antifraud provisions of
federal securities laws, prohibiting Fraser from acting as an officer or director of any issuer that
has a class of securities registered pursuant to Section 12 of the Exchange Act or that is required
to file reports pursuant to Section 15(d) of the Exchange Act or engaging in the offering of any
penny stock, and order a civil monetary penalty of $125,000.

     In addition, contemporaneously with this letter and the settlement documents, the
Commission is filing a Notice of Dismissal against Defendant Contrarian Press because it has
        Case 1:16-cv-06964-VSB Document 158 Filed 06/29/21 Page 2 of 2




ceased operating. Accordingly, entry of the proposed final judgment would fully resolve the
Commission’s action.

      The Commission therefore respectfully requests that the Court approve the enclosed final
judgment and have it docketed with the enclosed consent attached.

                                            Respectfully submitted,

                                            /s/ Victor Suthammanont
                                            Victor Suthammanont
                                            Senior Trial Counsel
                                            suthammanontv@sec.gov
                                            (212) 336-5674
